Citation Nr: 0916256	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-43 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain, from January 28, 2004, to November 
3, 2004.

2.  Entitlement to an evaluation in excess of 40 percent for 
chronic low back strain, from November 4, 2004, forward.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to January 
1958 and from April 1962 through November 1979.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision in which the above 
RO denied the Veteran's claim for a rating in excess of 10 
percent for chronic low back strain.  In a February 2005 
rating decision, the RO granted a 20 percent evaluation for 
chronic low back strain from November 4, 2004.  Then, in a 
May 2007 rating action, the RO elevated the rating to 40 
percent disabling, retroactively effective from November 4, 
2004,.  

The Board remanded the appealed case in November 2005, based 
on the Veteran's request for a Travel Board hearing.  That 
hearing was conducted before the undersigned Veterans Law 
Judge in July 2006, and a transcript of the hearing is 
contained in the claims file.  

The Board remanded the case in September 2006, and again in 
September 2007, for additional development.  It now returns 
for further review.  


FINDINGS OF FACT

1.  For the rating interval from January 28, 2004, to 
November 3, 2004, the Veteran's chronic low back strain, when 
considering all signs and clinically supported symptoms of 
impairment (including pain symptoms), was not equivalent to 
disability manifested by forward flexion of the thoracolumbar 
spine limited to 60 degrees or less or combined range of 
motion of the thoracolumbar spine limited to 120 degrees or 
less.

2.  For the rating interval beginning on November 4, 2004, 
the Veteran's chronic low back strain, when considering all 
signs and clinically supported symptoms of impairment 
(including pain symptoms), has not been equivalent to 
disability manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

3.  For all rating intervals from January 28, 2004, forward, 
the Veteran's low back strain has not been associated with 
disabling radiculopathy to the lower extremities so as to 
warrant a higher or additional disability rating on that 
basis.  

4.  For all rating intervals from January 28, 2004, forward, 
the Veteran has not had incapacitating episodes associated 
with his chronic low back strain of a total duration of one 
week during any twelve-month period, as supported by 
medically-prescribed bed rest.  

5.  For all rating intervals from January 28, 2004, forward, 
there have been no exceptional or unusual circumstances 
associated with the Veteran's chronic low back strain, such 
as prolonged periods of hospitalization or marked 
interference with employment, to support referral for 
consideration of an increased evaluation on an extraschedular 
basis.  


CONCLUSIONS OF LAW

1.  For the rating interval from January 28, 2004, to 
November 3, 2004, the criteria for a disability rating above 
10 percent are not met for the Veteran's service-connected 
chronic low back strain.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 
5235-5243 (2008).

2.  For the rating interval beginning on November 4, 2004, 
the criteria for a disability rating above 40 percent are not 
met for the Veteran's service-connected chronic low back 
strain.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5235-5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

VA has fulfilled the above requirements in this case.  

By a VCAA letter in February 2004, prior to the RO's initial 
adjudication of the claim on appeal in April 2004, and by a 
subsequent VCAA letters in October 2006 (followed by 
readjudication of the claim by an RO rating action and SSOC 
in May 2007) and October 2007 (followed by readjudication of 
the claims by an SSOC in January 2009), the Veteran was 
informed of the notice and duty to assist provisions of the 
VCAA, and was informed of the information and evidence 
necessary to substantiate his claim for increased evaluation 
for his low back strain.  The letters described the bases of 
review and the requirements to sustain the claim.  Also by 
those letters, the Veteran was told that it was ultimately 
his responsibility to see that pertinent evidence not in 
Federal possession is obtained.  

To whatever extent the initial VCAA notice letter was 
deficient in notifying the Veteran or assisting in these 
claims, any such deficiency was cured by the above-noted 
subsequent VCAA letters, followed by readjudication of the 
appealed claims.  Mayfield v. Nicholson, supra.

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44.  

Considering notice criteria as delineated in Vazquez-Flores, 
the Board notes that the October 2007 VCAA letter 
substantially satisfied the criteria to the extent necessary 
to allow for Board adjudication of the increased rating claim 
for a low back strain without prejudice to the Veteran, 
including providing notice of the criteria required for an 
evaluation above the 10 percent rating assigned effective 
from January 28, 2004, and above the 40 percent rating 
assigned effective from November 4, 2004.  That October 2007 
VCAA letter was followed by RO readjudication of the claims 
by the RO in January 2009, thereby curing any Vazquez-Flores-
type deficiencies in prior VCAA notices.  To whatever extent 
this latest notice may have fallen short of the broadest 
interpretations of all requirements under Vazquez-Flores, the 
Board here finds that the Veteran suffered no prejudice 
thereby.  Specifically, the October 2007 letter did inform 
the Veteran that to substantiate the claim he must provide, 
or must ask VA to obtain, medical or lay evidence showing 
worsening of the chronic low back strain and its effect on 
the Veteran's work and regular functioning.  The Veteran was 
also informed of the types of medical or lay evidence he may 
submit relevant to establishing entitlement to an increased 
evaluation.  

The Veteran was not expressly informed by these letters that 
demonstrated range of motion of the spine, and pain and pain-
related factors affecting functional use, and impairments of 
radiculopathy or durations of incapacitation requiring 
prescribed bed rest, could all affect the rating assigned.  
See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243.  These 
factors were appropriately addressed by the VA examiners in 
the course of appeal and prior to the most recent SSOC, as 
well as at the Veteran's hearing before the undersigned.  The 
Veteran provided information responsive to examiners' 
inquiries addressing these questions.  There is no reasonable 
possibility that the clarity, completeness, or forthrightness 
of the Veteran's testimony at the hearing or responses to 
questions by the VA examiner would be improved by a more 
complete explanation of the factors impacting a rating 
assigned for the Veteran's chronic low back strain.  Rather, 
a complete and accurate picture of this scope of disability 
has been obtained by these examinations, recent EMG testing, 
and the Veteran's statements and testimony, all of which 
adequately addressed relevant elements of the rating criteria 
particular to low back spinal and disc disorders such as the 
Veteran's chronic low back strain.  

The Veteran was informed by the VCAA letter in October 2007 
of additional evidence which would further his claim, 
including specifically records of treatment or examination 
for the low back condition, evidence of necessitated bed rest 
due to exacerbation of his low back condition, and whether 
any physician has attributed his asserted lower extremity 
symptoms to his low back condition.  By this October 2007 
VCAA notice the RO fulfilled VCAA and Vazquez-Flores-type 
requirements.  VA cannot be faulted in its development 
efforts by the Veteran's failure to reply to those requests.  
The Board notes that the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in 

circumstances where he may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193.  See also Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  

By the October 2007 VCAA letter and its development notice 
and requests to the Veteran, as well as by obtaining records 
of VA treatment, and additional VA testing and examination, 
and by subsequent readjudication of the claims on appeal, the 
Appeals Management Center (AMC) satisfactorily completed the 
Board's September 2006 and September 2007 remand development 
requests.  The November 2005 Board remand instruction to 
fulfill the Veteran's Travel Board hearing request was 
completed by the Travel Board hearing before the undersigned 
in July 2006.  Only substantial, and not strict, compliance 
with the terms of a Board remand is required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 
22 Vet. App. 97 (2008).  The Board is satisfied that 
development requested in these three Board remands has been 
satisfactorily completed.  Stegall.

Further, the VCAA letters sent to the Veteran requested that 
he advise of any VA and private medical sources of evidence 
pertinent to his claims, and provide necessary authorization 
to obtain those records.  They also requested evidence and 
information about treatment after service, in support of the 
claims.  Records were requested and obtained from all 
indicated sources.  These included VA treatment records.  The 
Veteran did not provide authorization to obtain private 
treatment records pertinent to his claim, and otherwise did 
not inform of pertinent private records not submitted into 
the record.  All records obtained were associated with the 
claims file.  Hence, any VA development assistance duty under 
the VCAA to seek to obtain indicated pertinent records has 
been fulfilled.  The Veteran has not presented and provided 
requisite assistance for any avenues of evidentiary 
development that the RO has not pursued by query.  Hence, the 
case presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159.  

Recent VA examinations and EMG tests, as discussed infra, 
taken together, along with records of VA and service 
treatment, are adequate for the Board's adjudication herein.  
Thus, the Board determines that the evidentiary record is 
adequate, and that no medical question reasonably remains, 
regarding the Veteran's claims for increased rating for 
chronic low back strain.  A remand for an examination based 
on the Veteran's unsubstantiated allegations of greater 
radicular-type symptoms of his chronic low back strain is 
unnecessary, and would constitute an unreasonable delay and 
expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition").

As noted in the Introduction, the Veteran provided testimony 
addressing his claims at the hearing in July 2006 before the 
undersigned.  There is no indication that he desired to 
further address his claims, or that such a desire remains 
unfulfilled.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, supra.  The Board finds that the Veteran was 
provided the necessary notice and assistance required, as 
discussed above, since he was given ample notice and 
opportunity to remedy deficiencies in his claim.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1359, 1374 (2004), holding that the 
Court of Appeals for Veterans Claims must "take due account 
of the rule of prejudicial error."  Moreover, the claimant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Increased Rating for Chronic Low Back Strain

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  When 
there is a question as to which of two evaluations 

shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

When reviewing the level of disability due to a service-
connected joint disorder, when the rating is based on 
limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.


The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Potentially applicable rating criteria for the Veteran's 
service-connected chronic low back strain are listed here.  
For the low back, a 10 percent evaluation is warranted for 
limitation of motion of the thoracolumbar spine in forward 
flexion to greater than 60 degrees but not greater than 85 
degrees; or for combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  Also for the low back, a 20 percent evaluation is 
warranted for limitation of motion of the thoracolumbar spine 
of greater than 30 degrees but no greater than 60 degrees, or 
for combined range of motion of the thoracolumbar spine of 
not greater than 120 degrees, or, again, for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  A 40 percent evaluation is 
warranted for the low back for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a, DCs 5235-5243.

Normal range of motion of the thoracolumbar spine is flexion-
extension from 0 to 90 degrees and 0 to 30 degrees; lateral 
flexion from 0 to 30 degrees and rotation from 0 to 30 
degrees.  38 C.F.R. §4.71a, Plate V.

Intervertebral disc syndrome may be rated based on either the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DCs 5235-5243, instruction 
following Note 6.  Incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least six weeks 
during the previous 12 months warrant a 60 percent disability 
rating.  Incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the previous 12 months warrant a 
40 percent disability rating.  38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under the criteria for 
intervertebral disc syndrome, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" denotes orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  
38 C.F.R. § 4.71a, DC 5243, Note 1.  Further instructions 
under the revised criteria for rating intervertebral disc 
syndrome provide that, when evaluating on the basis of 
chronic manifestations, orthopedic disabilities are to be 
evaluated under the criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurologic disabilities 
are to be evaluated separately using evaluation criteria for 
the most appropriate neurologic diagnostic code or codes.  
Id. at Note 2.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in submitted statements 
and testimony, and statements noted in reports of medical 
treatment and examination.  While such symptoms as pain and 
levels of perceived impairment of functioning as may be 
associated with the Veteran's low back strain may be to some 
degree inherently subjective, the Board looks to the 
Veteran's statements as supported by more objective indicia 
of disability, including observable signs and symptoms of 
disease, laboratory tests, and the presence or absence of 
further objective signs of impairment or disuse of affected 
parts, inclusive of findings and conclusions of medical 
treatment professionals and examiners.  

At his July 2006 hearing, the Veteran testified that he 
intermittently has severe back pains with accompanying 
radiating pain down the right leg to the point that the right 
leg goes numb, and accompanying inability to straighten his 
back so that he has to stand in an awkward position.  He 
stated that when the exacerbations are very severe he can't 
get out of bed and has to stay in bed for at least three 
days, after which the symptoms subside.  He elaborated that 
his position in life allowed him to stay in bed during these 
exacerbations, but that his physical condition nonetheless 
prevented him from doing otherwise.  He contended that during 
these exacerbations he could not move his right leg to 
physically support himself, and had to use a cane or lean on 
something, adding that he did not otherwise use a cane.

At the hearing, he added that recently he had begun having 
these severe back pain episodes every two to three weeks.  
However, he admitted that he did not always go to see his 
doctor when he had these episodes.  He testified that he his 
primary care physician was at the Charleston Air Force Base 
(AFB), and that he saw her for his back problem, with his 
most recent visit to that physician six months ago.  He noted 
that this physician stated that there was not much to be done 
for these episodes except to relax and let the condition 
subside.  She did prescribe medication for the pain.  He 
estimated that in the six months since his last medical visit 
he had a dozen such incapacitating episodes, or about 36 
total days of incapacity over the six months.  However, a 
physician had never prescribed the bed rest he took for the 
exacerbations.  

The Veteran emphasized at his hearing that a his low back 
strain was substantially impairing due to the apparently 
severe exacerbations which he reports have been occurring 
with increasing frequency.  However, the obtained medical 
records do not reflect that the Veteran has availed himself 
of medical treatment or evaluation during any such 
incapacitating exacerbation, and hence no documentation of 
them is of record.  There are also minimal objective findings 
to support the Veteran's contentions of radiculopathy in 
either the left or right leg.  Upon VA examination in 
September 2008, detailed below, the examiner concluded that 
the Veteran had right lower extremity radiculopathy, and that 
notes in 2004 referring to left lower extremity radiculopathy 
were likely in error and should have referred to the right.  
Normal EMG electrophysiologic findings upon September 2008 VA 
evaluation, and findings upon February 2004 VA examination of 
non-physiologic discrepancy in straight leg raising between 
seated and reclined position, point to the conclusion that 
the weight of the evidence, for the entire rating period, is 
against compensably disabling radiculopathy to either 
extremity, as discussed further infra.

At the hearing the Veteran contended, in effect, that the 
prior VA examination in February 2004 for his claimed low 
back strain had been inadequate, with the physician only 
testing his left leg and refusing to evaluate the functioning 
of his right leg despite the Veteran's entreaties that he do 
so.
 
Upon that VA examination of the Veteran's spine in February 
2004, the examiner noted the Veteran's self-reported history 
of infrequently recurring yet persistent low back pain 
following a fall from training bars in basic training in 
service.  The Veteran complained that he currently had pain 
upon arising in the morning, lasting 30 minutes or less and 
resolving with activity.  He also complained of exacerbations 
of pain occurring once every two to three months, lasting two 
to three days, with pain radiating to the back of the right 
leg and pain preventing him from fully extending his spine on 
standing or walking.  He reported being able to perform all 
his work activities as a salesman despite his symptoms, 
though he reported inability to perform heavy lifting due to 
the condition.  The examiner noted that the Veteran was not 
limited in his activities by fatigue, weakness, or lack of 
endurance, notwithstanding his reported episodes of 
exacerbation.  He took diclofenac daily, to which he 
attributed his continued functional capacity, with his 
condition significantly improved during exacerbations by his 
taking medication.  


The February 2004 VA examiner found low back range of motion 
to 75 degrees forward flexion before pain, with flexion to 90 
degrees with pain; extension to 20 degrees comfortably, right 
and left flexion to 20 degrees comfortably; and rotation to 
40 degrees right and 45 to 50 degrees left without apparent 
pain.  Range of motion did not change with repeated testing.  
Deep tendon reflexes were not deficient, and the examiner 
noted a discrepancy in straight leg raising, with a negative 
finding while seated, but a positive finding on the right 
with elevation of either leg to 15 degrees.  The examiner 
assessed that these deep tendon reflex responses were non-
physiologic, while the Veteran's other testing responses were 
physiologic.  

February 2004 X-rays showed degenerative disc disease at L4-
L5 with disc space narrow, sclerosis, and degenerative 
spurring.  Sacroiliac joints, however, were unremarkable.    

A July 2004 treatment record by the Veteran's treating 
physician at the Charleston AFB informs that the Veteran had 
requested a statement from her regarding episodes of 
exacerbation of his low back strain.  The record informs that 
the doctor advised him that she could not provide such a 
statement because she had not examined him during a period of 
exacerbation.  She advised him to come in for an evaluation 
during an exacerbation period so that she could examine him 
then.  

An August 2004 memorandum from of this same AFB physician 
informs that the Veteran reported symptoms including 
inability to lift the left leg and weakness in the left leg, 
as well as increased pain in the low back and down the left 
leg with increased use.  The physician noted that a straight 
leg raising test was positive on the left but negative on the 
right, and that the lower extremities appeared benign, though 
there were some diminished reflexes and weakness in the left 
lower extremity.  

A November 2004 treatment record from the same AFB physician 
notes that the Veteran's complained of occasional giving way, 
this time in his right leg, as well as pain with prolonged 
standing or walking.  The physician found tenderness along 
the right lumbar paraspinous muscles but not spasms, and 
found markedly decreased range of motion, with forward 
flexion to 30 degrees, but with normal extension, lateral 
rotation, and lateral flexion.  Though hip flexion was 
decreased to 60 degrees, the lower extremities appealed 
normal.  Straight leg raising was positive on the right but 
negative on the left.  

Charleston VAMC records were obtained up to April 2007.  A 
March 2007 treatment record at that facility notes 
"satisfactory range of motion in all joints," but it is 
unclear o what degree this was a careful examination of the 
Veteran's orthopedic functioning, since low back or lower 
extremity functioning was not the apparent focus of that 
visit.  

The Board also notes that recent Charleston AFB records 
reflect that the Veteran has long-standing coronary artery 
disease, with cramps in the lower extremities noted in 
February 2006 as associated with potassium deficiency, and a 
quadruple coronary artery bypass graft performed in March 
2006, with right leg vein harvesting.  

At a September 2008 VA examination, the examiner noted the 
Veteran's contentions of persistent low back pain since 
falling off monkey bars in physical training in service, with 
current low back pain from two to three times a week to two 
to three times per month, for which he puts himself to bed 
rest.  The Veteran also contended that he had constant 
radiating pain down the right leg which became excruciating 
at times.  He also asserted that he had numbness and weakness 
in the right leg, but denied bowel and bladder incontinence.  
He periodically used a cane, but did not use a brace.  He 
reported inability to bend or twist quickly, difficulty 
putting on socks and shoes on the right, and inability to 
lift more than 30 pounds.  He reported working as a salesman 
selling flags, and having no work restrictions due to his 
back, though he reported inability to do any activity or work 
during the flare-ups when he puts himself to bed rest.  

The September 2008 examination noted that the Veteran was 
status post coronary artery bypass graft with right leg vein 
harvesting, with numbness in the right calf and cramping in 
the right leg since that surgery.  Objectively, the examiner 
noted that the Veteran was well-developed and obese, with no 
limp and no use of any assistive device.  There was no spasm 
of the spine and no tenderness over the spine, though there 
was exquisite tenderness over the sacroiliac joint on the 
right.  Range of motion of the low back was 0 to 90 degrees 
forward flexion, though 0 to 70 degrees forward flexion with 
pain on repeated testing; 0 to 25 degrees right lateral 
bending with pain; 0 to 25 degrees left lateral bending; and 
0 to 25 degrees backward extension with pain.  Straight leg 
raising was positive on the right.  Bilateral leg strength 
was 5/5, but there was decreased sensation on the right 
distally from the thigh.  Right leg circumference was greater 
than left by one to one-and-one-half centimeter at the thigh, 
mid-calf, and above the ankle.  

The September 2008 examiner noted that X-rays of the lumbar 
spine in February 2004 showed degenerative disc disease.  The 
examiner assessed lumbar degenerative disc disease with right 
lower extremity radiculopathy, and opined that the 2004 
examination erroneously stated left lower extremity 
radiculopathy when it should have said right.  The examiner 
concluded in September 2008 that the Veteran had degenerative 
disc disease of the lumbar spine with right lower extremity 
radiculopathy, but that he also had peripheral neuropathy of 
the right calf that was more likely unrelated to his lumbar 
spine disease.  He further opined that his lumbar spine 
disease was unrelated to his cardiovascular disease, or to 
his cramps of the feet and legs.  

Furthermore, in an addendum following review of an obtained 
electromyogram, the September 2008 examiner observed that the 
study was normal, with no electrophysiologic evidence of any 
acute or chronic right low back radiculopathy or of any 
polyneuropathy.  Based in part on this additional evidence, 
the examiner also opined that there was no additional 
limitation of functioning due to pain, fatigue, weakness, or 
lack of endurance, including following repetitive use.  

The nonphysiological difference between seated and reclining 
straight leg testing upon VA examination in February 2004, 
and the normal EMG findings upon VA examination in September 
2008, as well as the above-noted inconsistency in past 
records in the reported side of radiculopathy, left versus 
right, preponderate against the Veteran's assertions and 
subjective symptoms of significant peripheral neuropathy or 
radiculopathy attributable to his low back strain.  
Accordingly, considering the record as a whole, the Board 
concludes that, for all rating intervals beginning January 
28, 2004, the weight of the evidence is against disabling 
peripheral neuropathy or radiculopathy due to the Veteran's 
service-connected low back strain.  Rather, the weight of the 
evidence is to the effect that complained-of lower extremity 
pain or giving way or neuropathy is more likely attributable 
to the Veteran's advance circulatory disease status post 
coronary artery bypass graft with right lower extremity vein 
harvesting, particularly in light of the documented 
physiological changes as well as increase in right lower 
extremity symptoms following the bypass surgery.  

Regarding the question of an increased rating based on 
intervertebral disc syndrome based on periods of prescribed 
bed rest, the Veteran has acknowledged that he has not had 
any bed rest prescribed by a medical practitioner, but rather 
merely has asserted, including in testimony before the 
undersigned, that he has instances of flare-ups of low back 
pain disability for which he self-confines himself to bed for 
three days in each instance, with reportedly increased 
frequency of incapacity up to his present assertion of 
approximately 12 instances every six months, or 24 twelve per 
year, or a total of approximately 72 days per year of self-
administered bed rest for his low back strain.  The Board 
duly considers these assertions, but the regulation is quite 
explicit in requiring bed rest prescribed by a physician to 
support a rating evaluation on that basis.  38 C.F.R. 
§ 4.71a, DC 5243, and Note following.

In this case, there is not a single medical document 
reflecting prescribed bed rest for the Veteran's low back 
strain, or indeed any affirming that bed rest was recommended 
at such a time.  This may be interpreted three ways.  Either 
a physician has not been consulted during any instance of 
flare-up, despite their reported presence for approximately 
72 days per year, or approximately one-fifth of each year; or 
a physician has evaluated the low back strain for treatment 
purposes during flare-up, but has not endorsed bed rest as 
the appropriate treatment in the Veteran's case, or the 
Veteran has by some measure exaggerated the amount of time he 
spends at bed rest due to his low back strain or has 
exaggerated the severity of his low back strain including 
during flare-ups.  It is notable that incapacitating episodes 
requiring bed rest for six weeks, or 42 days, in the past 
twelve months would warrant a 60 percent evaluation, 
reflecting a severe level of disability.  Such a level of 
disability has not been shown by a preponderance of the 
medical evidence, and the weight of evidence does not suggest 
some substantial failure or omission in evaluation, 
particularly on the part of VA examiners in their evaluation 
of the Veteran for compensation purposes. 

The Board is accordingly compelled to conclude that the 
greater likelihood is some degree of exaggeration in the part 
of the Veteran of the degree or frequency to which his low 
back strain results in his self-administered confinement to 
bed.  This conclusion is consistent with the non-physiologic 
findings noted upon VA examination straight leg testing in 
February 2004, and the absence of electromyogram findings of 
radicular impairment upon VA testing in September 2008 
despite the Veteran's considerable complaints.  

For the rating period from January 28, 2004, to November 3, 
2004, the Veteran's spine was objectively shown, including by 
VA examination in February 2004 and by Charleston AFB 
treatment records in that period, not to demonstrate flexion 
of the thoracolumbar spine of 60 degrees or less, and not to 
demonstrate combined thoracolumbar spine range of motion of 
120 degrees or less.  That February 2004 VA examiner found no 
DeLuca factors resulting in greater impairment of functioning 
that would be equivalent to such a decreased range of motion 
of the thoracolumbar spine so as to warrant a higher, 20 
percent evaluation for that period.  

The Board notes that the exacerbating pain episodes 
complained of by the Veteran at the February 2004 examination 
were not reflected as a current exacerbation in any 
examination or treatment record.  Further, the Veteran at 
that examination reported good relief from exacerbations with 
his prescribed pain medication.  The Board concludes that 
these exacerbations, to the extent they may have been present 
during this January 28, 2004, to November 3, 2004, rating 
interval, were apparently not so severe as to require medical 
treatment and were not so frequent as to reflect a 
significant impairment in the Veteran's functioning, since 
the Veteran then reported that he did not have interference 
with his sales work despite these symptoms.  The Board 
concludes that symptoms as presented are not equivalent to 
those warranting the next higher , 20 percent rating for the 
Veteran's low back strain, for the rating 

period from January 28, 2004, to November 3, 2004.  The Board 
accordingly concludes that the preponderance of the evidence 
is against an increased rating for the Veteran's low back 
strain for that period.  38 C.F.R. § 4.71a, DC 4235-4243.  

For the interval beginning November 4, 2004, the Board notes 
that the assigned rating of 40 percent has been granted 
substantially based on the reports of giving way in the right 
lower extremity, right lower extremity radiating pain, and 
decreased range of motion of the thoracolumbar spine in 
flexion to 30 degrees, all reflected in the November 2004 
Charleston AFB treatment note.  That noted limitation of 
forward flexion, by itself, would warrant only a 20 percent 
evaluation under Diagnostic Codes 5235-5243.  Additionally 
noted pain with prolonged standing or walking, and radiating 
pain, may warrant an increased evaluation to 30 percent.  The 
40 percent assigned thus appears largely based on the reports 
of giving-way of the right lower extremity.  However, as 
subsequent Charleston AFB records reflect, the Veteran had 
severe coronary artery disease with associated circulatory 
dysfunction and cramping in the lower extremities.  Pain, 
weakness, and/or giving way in the lower extremities may thus 
be attributable to circulatory issues.  This became more the 
case for the right lower extremity following his quadruple 
bypass surgery in March 2006, with vein harvesting from the 
right lower extremity, as the VA examiner in September 2008 
concluded, in part based on EMG findings reflective of no 
radiculopathy from the spine to the lower extremities.  Noted 
past inconsistent or non-physiologic straight leg raising 
testing also weigh against lumbar radiculopathy as 
contributing to disability associated with the lower 
extremities.  

Weighing the evidence of record as a whole for the rating 
interval beginning November 4, 2004, the Board finds that the 
assigned 40 percent evaluation appears excessive for the 
disability attributable to the Veteran's low back strain, and 
the weight of the evidence preponderates heavily against 
entitlement to a still higher evaluation for any interval 
over the period beginning November 4, 2004.  The weight of 
the evidence, including explicit findings of the September 
2008 examiner, as well as past clinical findings and the 
Veteran's self-reported symptoms, is against DeLuca factors 
contributing to an increased level of disability for the low 
back strain beyond that equivalent to the 40 percent rating 
already assigned.  In addition, there is no ankylosis of the 
thoracolumbar spine so as to warrant a 50 percent evaluation 
for the disorder on that basis, and the evidence 
preponderates against any separate or higher disability 
rating being warranted on that basis or otherwise.  38 C.F.R. 
§ 4.71a, DCs 5235-5243.  

The Board finds that the ratings assigned by virtue of this 
decision for the Veteran's low back strain are the highest 
warranted for the intervals from January 28, 2004, to 
November 3, 2004, and beginning November 4, 2004; additional 
staging of ratings is not warranted.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  For all rating intervals on appeal, beginning 
January 28, 2004, no exceptional or unusual disability 
picture is documented in the record, such as prolonged 
periods of hospitalization or marked interference with 
employment due to the low back strain, and the evidence 
preponderates against the existence of such criteria, despite 
the Veteran's contentions of work impairment to the contrary, 
and hence referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2008); see Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). 

The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).   Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.




ORDER

Entitlement to an increased rating above the 10 percent 
assigned for low back strain for the rating period from 
January 28, 2004, to November 3, 2004, is denied.  

Entitlement to an increased rating above the 40 percent 
assigned for low back strain for the rating period beginning 
November 4, 2004, is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


